Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 13, 2014

                                      No. 04-14-00248-CV

                IN THE INTEREST OF A.M.M. AND M.B.L., CHILDREN,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01040
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant's motion for extension of time to file brief is hereby GRANTED. Because this
is an accelerated appeal from the termination of appellant’s parental rights, no further extensions
of time will be granted.



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court